DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-14 and 27-32 in the reply filed on 9/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 10,510,701 (hereafter the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the varying widths of the devices, grinding vs polishing are encompassed within the current claims.
Regarding claim 1, the Patent teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device and a second semiconductor device to a first wafer (column 13, lines 9-10); 
placing an encapsulant between the first semiconductor device and the second semiconductor device (column 13, lines 16-18); 
polishing the encapsulant, the first semiconductor device, and the second semiconductor device until through substrate vias have been exposed (column 13, lines 19-23 wherein grinding and polishing are obvious variants); and 
sawing through the encapsulant and the first wafer (column 13, lines 24-25 wherein sawing is a form of singulating).
Though the Patent only teaches bonding one device the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). Bonding more than one device and then dicing into individual packages is much more efficient and cost effective than do it one at a time.

As to claim 3, the Patent the first semiconductor device has a length of between about 1 mm and about 32 mm (claim 9).
In re claim 4, though the Patent fails to teach the sawing through the encapsulant and the first wafer forms a third semiconductor device bonded to the first semiconductor device, the third semiconductor device having a width of between about 2 mm and about 26 mm, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the third width in the invention of the Patent because it is conventionally known and used.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Especially in light of the claim doesn’t state the singulating is the second device therefore implying this third width.
Regarding the width of the third device, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Concerning claim 5, though the Patent fails to teach forming a redistribution layer in electrical connection with the through substrate vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution layer in the invention of the Patent because a redistribution layer is conventionally known and 
Pertaining to claim 6, the Patent teaches the bonding the first semiconductor device to the first wafer is performed in a face-to-face configuration (column 13, lines 13-15).
In claim 7, the patent teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device to a first wafer (column 13, lines 9-10); 
encapsulating the first semiconductor device and the second semiconductor device with an encapsulant (column 13, lines 16-18);
exposing a through substrate via within the first semiconductor device using a planarization process, the planarization process also removing a first portion of the encapsulant (column 13, lines 19-23); and
forming an opening through both the encapsulant and the first wafer, the opening being located between the first semiconductor device and the second semiconductor device and the opening having a first width less than the first distance (column 13, lines 24-25 wherein singulating form an opening).
Though the Patent, which only teaches bonding one device, fails to teach bonding a second semiconductor device to the first wafer, the second semiconductor device being separated from the first semiconductor device by a first distance, it would have 
Regarding claim 8, the Patent teaches forming the opening is performed by sawing through the encapsulant and the first wafer (column 13, lines 24-25 wherein sawing is a form of singulation).
With respect to claim 9, the Patent teaches the forming the opening is performed by etching through the encapsulant and the first wafer (column 13, lines 24-25 wherein etching is a form of singulation).
As to claim 10, though the Patent fails to teach forming a redistribution structure over the through substrate via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution layer in the invention of the Patent because a redistribution layer is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, though the Patent fails to teach bonding the first semiconductor device to a first substrate after the forming the opening, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a first substrate in the 
Concerning claim 12, though the Patent fails to teach the first substrate is a printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a printed circuit board in the invention of the Patent because a printed circuit board is conventionally well known first substrate. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 13, the patent teaches placing a deformable gel between the first semiconductor device and the first wafer (claim 12). 
In claim 14, the patent teaches placing a silicon rubber between the first semiconductor device and the first wafer (claim 13).
Claims 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 10,510,701 (hereafter the Patent) in view of Kang et al., US 9,601,465.
Regarding claim 27, the Patent teaches a method of manufacturing a semiconductor device, the method comprising: 
placing an encapsulant over a first semiconductor device and around a second semiconductor device (column 13, lines 17-19), wherein the encapsulant extends away 
sawing the encapsulant and the first semiconductor device after the placing the encapsulant (column 13, lines 25-26).
The Patent fails to teach sandwiching the second semiconductor device between a printed circuit board and the first semiconductor device, the printed circuit board having a first width, the first semiconductor device having a second width, and the second semiconductor device having a third width less than both the first width and the second width.
Kang (figure 40) teaches teach sandwiching the second semiconductor device 200 between a printed circuit board 3000 and the first semiconductor device 100, the printed circuit board 3000 having a first width, the first semiconductor device 100 having a second width, and the second semiconductor device 200 having a third width less than both the first width and the second width.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Kang in the invention of the Patent because Kang teaches it is conventionally known and used in the prior art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 28, the Patent teaches forming through substrate vias extending through the second semiconductor device (column 13, lines 11-12).

In re claim 30, though the Patent fails to teach the third width is between about 1 mm and about 25 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Concerning claim 31, the Patent teaches the second semiconductor device has a first length of between about 1 mm and about 32 mm (claim 11). 
Pertaining to claim 32, though the Patent fails to teach the first semiconductor device and the second semiconductor device are bonded in a chip on memory architecture. 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a chip on memory architecture in the invention of the Patent because a chip on memory architecture is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,518,796 (hereafter referred to as the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because polishing is a type of thinning.
	Pertaining to claim 1, the Patent teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device and a second semiconductor device to a first wafer (column 11, lines 46-50); 
placing an encapsulant between the first semiconductor device and the second semiconductor device (column 11, lines 51-53); 
polishing the encapsulant, the first semiconductor device, and the second semiconductor device until through substrate vias have been exposed (column 11, lines 54-56 wherein polishing is a type of thinning); and 
sawing through the encapsulant and the first wafer (column 11, lines 57-58 wherein sawing is a type of singulation).
In claim 2, though the Patent fails to teach the first semiconductor device has a width of between about 1 mm and about 25 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).

With respect to claim 4, the Patent teaches the sawing through the encapsulant and the first wafer forms a third semiconductor device bonded to the first semiconductor device (this is the product of the sawing step), and though the Patent fails to teach the third semiconductor device having a width of between about 2 mm and about 26 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
As to claim 5, though the Patent fails to teach forming a redistribution layer in electrical connection with the through substrate vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution layer in the invention of the Patent because a redistribution layer is conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 6, though the Patent fails to teach the bonding the first semiconductor device to the first wafer is performed in a face-to-face configuration, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a face-to-
Concerning claim 7, the Patent teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device to a first wafer (column 12, lines 20-23); 
bonding a second semiconductor device to the first wafer, the second semiconductor device being separated from the first semiconductor device by a first distance (claim 10);
encapsulating the first semiconductor device and the second semiconductor device with an encapsulant (column 12, lines 27-28 & claim 11);
exposing a through substrate via within the first semiconductor device using a planarization process, the planarization process also removing a first portion of the encapsulant (column 12, lines 29-30); and
forming an opening through both the encapsulant and the first wafer, the opening being located between the first semiconductor device and the second semiconductor device and the opening having a first width less than the first distance (column 12, lines 32-33 wherein removing would/could involve forming an opening).
Pertaining to claim 8, though the Patent fails to teach the forming the opening is performed by sawing through the encapsulant and the first wafer, it would have been 
In claim 9, though the Patent fails to teach the forming the opening is performed by etching through the encapsulant and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use etching in the invention of the Patent because etching is a conventionally known and used method of removing the device from the wafer.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 10, though the Patent fails to teach forming a redistribution structure over the through substrate via, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution structure in the invention of the Patent because a redistribution structure is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 11, though the Patent fails to teach bonding the first semiconductor device to a first substrate after the forming the opening, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a first substrate in the invention of the Patent because a first substrate is conventionally 
As to claim 12, though the Patent fails to teach the first substrate is a printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a printed circuit board in the invention of the Patent because a printed circuit board is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 13, though the Patent fails to teach placing a deformable gel between the first semiconductor device and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a deformable gel in the invention of the Patent because a deformable gel is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Concerning claim 14, though the Patent fails to teach placing a silicon rubber between the first semiconductor device and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a silicon rubber in the invention of the Patent because a silicon rubber is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

s 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 8,518,796 (hereafter the Patent) in view of Kang et al., US 9,601,465.
Pertaining to claim 27, the Patent teaches a method of manufacturing a semiconductor device, the method comprising: 
placing an encapsulant over a first semiconductor device and around a second semiconductor device (column 11, lines 46-53), wherein the encapsulant extends away from the second semiconductor device to be planar with a sidewall of the first semiconductor device (column 11, lines 54-56 wherein this is the result of thinning);
sawing the encapsulant and the first semiconductor device after the placing the encapsulant (column 11, lines 57-58 wherein sawing is a type of singulation).
The Patent fails to teach sandwiching the second semiconductor device between a printed circuit board and the first semiconductor device, the printed circuit board having a first width, the first semiconductor device having a second width, and the second semiconductor device having a third width less than both the first width and the second width.
Kang (figure 40) teaches teach sandwiching the second semiconductor device 200 between a printed circuit board 3000 and the first semiconductor device 100, the printed circuit board 3000 having a first width, the first semiconductor device 100 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Kang in the invention of the Patent because Kang teaches it is conventionally known and used in the prior art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 28, the Patent teaches forming through substrate vias extending through the second semiconductor device (column 11, lines 54-55).
Regarding claim 29, though the Patent fails to teach forming a redistribution layer connecting the through substrate vias to the printed circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution structure in the invention of the Patent because a redistribution structure is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 30, though the Patent fails to teach the third width is between about 1 mm and about 25 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).


In re claim 32, the Patent teaches the first semiconductor device and the second semiconductor device are bonded in a chip on memory architecture (claims 6 & 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-14, and 27-32 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being clearly anticipated by England et al., US 8,552,567, in view of Choi et al., US 8,759,147.
Regarding claim 1, England teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device (left stack 110a-110d) and a second semiconductor device (right stack 110a-110d) to a first wafer 100b (figure 1H); 
placing an encapsulant 134 between the first semiconductor device (left stack 110a-110d) and the second semiconductor device (right stack 110a-110d) (figure 1I); 
through substrate vias 116 have been exposed (figure 1I); and 
sawing through the encapsulant 134 and the first wafer 100 (figure 1K).
England fails to teach polishing the encapsulant, the first semiconductor device, and the second semiconductor device to expose the through vias.
Choi teaches polishing (column 4, lines 21-25 wherein polishing is a type of planarizing) the encapsulant, the first semiconductor device, and the second semiconductor device to expose the through vias.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the planarizing/polishing of Choi in the invention of England because Choi teaches a conventionally known and used way to encapsulate and expose the through vias. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

	Choi (column 6, lines 27-28) teaches sawing through the encapsulant 350 and the first wafer 100.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sawing of Choi in the invention of England because Choi teaches sawing is a conventionally known and used method of singulation. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, though England fails to teach the first semiconductor device has a width of between about 1 mm and about 25 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
As to claim 3, though England fails to teach the first semiconductor device has a length of between about 1 mm and about 32 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the length through routine experimentation (MPEP 2144.05).
In re claim 4, England (figure 1K) the sawing through the encapsulant 134 and the first wafer 138 forms a third semiconductor device 140 bonded to the first semiconductor device, and though England fails to teach the third semiconductor device having a width of between about 2 mm and about 26 mm it would have been obvious to 
Concerning claim 5, though England fails to teach forming a redistribution layer in electrical connection with the through substrate vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution layer in the invention of England because a redistribution layer is conventionally known and used in the art to allow different substrates to be attached to each other.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 6, Choi (figure 1C) teaches the bonding the first semiconductor device 200 to the first wafer 100 is performed in a face-to-face configuration (circuitry 100c and 200c face each other).  
In claim 7, England teaches a method of manufacturing a semiconductor device, the method comprising: 
bonding a first semiconductor device (left stack 110a-110d) to a first wafer 100b (figure 1F); 
bonding a second semiconductor device (right stack 110a-110d) to the first wafer 110b, the second semiconductor device being separated from the first semiconductor device by a first distance (figure 1F);

exposing a through substrate via 118 within the first semiconductor device (left stack 110a-110d) (figure 1I); and
forming an opening through both the encapsulant 134 and the first wafer 100b, the opening being located between the first semiconductor device (left stack 110a-110d) and the second semiconductor device (right stack 110a-110d) and the opening having a first width less than the first distance (figure 1K).
England fails to teach using a planarization process, the planarization process also removing a first portion of the encapsulant.
Choi teaches polishing (column 4, lines 21-25 wherein polishing is a planarization process) the encapsulant 134, the first semiconductor device (left stack 110a-110d), and the second semiconductor device (right stack 110a-110d) to expose the through vias 118.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the planarizing/polishing of Choi in the invention of England because Choi teaches a conventionally known and used way to encapsulate and expose the through vias. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

With respect to claim 9, though Choi fails to teach the forming the opening is performed by etching through the encapsulant and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use etching in place of the sawing in the invention of Choi because sawing and etching are equivalent processes of forming the opening.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 10, though England fails to teach forming a redistribution layer in electrical connection with the through substrate vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a redistribution layer in the invention of England because a redistribution layer is conventionally known and used in the art to allow different substrates to be attached to each other.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, England (figure 3C) teaches bonding the first semiconductor device 140,250 to a first substrate 304 after the forming the opening.  The claim uses comprising language so the element 300 can be formed in-between.

Pertaining to claim 13, though England and Choi fail to teach placing a deformable gel between the first semiconductor device and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a deformable gel in the invention of England and Choi because a deformable gel is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 14, further comprising placing a silicon rubber between the first semiconductor device and the first wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a silicon rubber in the invention of England and Choi because a silicon rubber is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 27, England teaches a method of manufacturing a semiconductor device, the method comprising: 
placing an encapsulant 134 over a first semiconductor device (left stack 110a-110d) and around a second semiconductor device (right stack 110a-110d), wherein the encapsulant 134 extends away from the second semiconductor device (right stack 110a-
singulating the encapsulant 134 and the first semiconductor device (left stack 110a-110d) after the placing the encapsulant 134 (figure 1K); and
sandwiching the second semiconductor device between a printed circuit board and the first semiconductor device, the printed circuit board having a first width, the first semiconductor device having a second width, and the second semiconductor device having a third width less than both the first width and the second width.
England, which only mentions singulating (column 6, lines 26-30), fails to teach sawing.
	Choi (column 6, lines 27-28) teaches sawing through the encapsulant 350 and the first wafer 100.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sawing of Choi in the invention of England because Choi teaches sawing is a conventionally known and used method of singulation. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 28, England (figure 1K) teaches forming through substrate vias 118 extending through the second semiconductor device (right stack 110a-110d).
As to claim 29, though England fails to teach forming a redistribution layer in electrical connection with the through substrate vias, it would have been obvious to one 
In re claim 30, though England fails to teach the third width is between about 1 mm and about 25 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the width through routine experimentation (MPEP 2144.05).
Concerning claim 31, though England fails to teach the second semiconductor device has a first length of between about 1 mm and about 32 mm, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the length through routine experimentation (MPEP 2144.05).
Pertaining to claim 32, England (column 1, lines 24-30) teaches the first semiconductor device and the second semiconductor device are bonded in a chip on memory architecture. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        9/17/21